Order entered August 1, 2018




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00227-CV

                              STEWART HUNTER, Appellant

                                            V.

              THOMAS GUERCIO AND SHELDON ROBINSON, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02165-2012

                                         ORDER
       Before the Court is appellee Sheldon Robinson’s July 31, 2018 unopposed motion to

extend time for filing brief. We GRANT the motion and ORDER Robinson’s brief be filed no

later than August 27, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE